Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/153,342 filed on 05/03/2021.
Claims 1 – 4, 6 – 8, 12 – 15, 17, 22, 24, 27 – 28, 33, 35, 38 and 42 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021, 03/04/2021, 04/28/2021, 05/18/2021, 06/10/2021 and 11/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 3, 6 – 15, 17, 22, 24 and 27 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cover et al. (US 2008/0139881 A1) in view of  Swann et al. (US 2008/0041394 A1). 

Regarding claim 1, Cover discloses: “a wireless endoscopy system [see para: 0026; FIG. 1 depicts a wireless endoscopic camera], comprising: 
a wireless camera [see para: 0026; FIG. 1 depicts a wireless endoscopic camera] comprising an ergonomic housing and a rechargeable battery [see para: 0026; A wireless camera head 10 detachably mounts to an endoscope 12 by a connector 14. Contained within camera head 10 is a battery powering the electronics for the camera]; 
a connector [see para: 0026; a connector 14] configured to attach to a distal end of the wireless camera [see para: 0033; According to an embodiment illustrated in FIG. 2A, one or more transmitting antennas 210 extend substantially axially outwardly from the distal end of the body of the camera head 200 in a cantilevered manner so as to provide maximum exposure and performance]; and 
Cover does not explicitly disclose: “a cordless endoscope having an eyepiece, an ergonomic handpiece sized to be held between a palm and one or more fingers of a user's hand, and an endoscope tube that extends distally of the housing, 
wherein the wireless camera releasably couples to the eyepiece of the endoscope via the connector, the wireless camera operable to capture and wirelessly transmit one or both of an image signal and a video signal”.
However, Swann teaches: “a cordless endoscope having an eyepiece, an ergonomic handpiece sized to be held between a palm and one or more fingers of a user's hand, and an endoscope tube that extends distally of the housing [see Fig. 10; para: 0146; FIG. 15 b shows a schematic for a wireless endoscope camera 1560. The camera 1560 may be used on standard fiberscopes. The camera 1560 mechanically couples to the eyepiece of an endoscope 1570], 
wherein the wireless camera releasably couples to the eyepiece of the endoscope via the connector, the wireless camera operable to capture and wirelessly transmit one or both of an image signal and a video signal [see para: 0011; The system may include a wireless camera coupled to an endoscope. The wireless camera may capture an image or a sequence of images of an ostium of a fallopian tube and transmit that image or sequence of images to a wireless receiver which provides the image or sequence of images to a display]. 
 It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cover to add the teachings of Swann as above, in order to combine with a cordless endoscope having an eyepiece, an ergonomic handpiece sized to be held between a palm and one or more fingers of a user's hand, and an endoscope tube that extends distally of the housing wherein the wireless camera releasably couples to the eyepiece of the endoscope via the connector. And also the wireless camera operable to capture and wirelessly transmit image signal and video signal [Swann see para: 0146; 0011].

Regarding claim 3, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cover discloses: “wherein the wireless camera has one or more electrical contacts via which the rechargeable battery is recharged [see para: 0011; A portable power source, such as a rechargeable battery, provides power to the camera head. According to one embodiment, the camera head can simultaneously accommodate at least portable power sources, thereby allowing one source to be replaced while the other source continues to power the camera head. And see para: 0075; the wireless endoscopic camera system includes an endoscope that incorporates an image sensor capable of generating a digital image signal. Once generated, the digital image signal is transferred to the attached camera head by means of a direct electrical contact such as a wired connection].  

Regarding claim 6, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cover discloses: “wherein the wireless camera has a detachable battery unit that houses the rechargeable battery, the detachable battery unit configured to releasably couple to the ergonomic housing [see para: 0026; FIG. 1 depicts a wireless endoscopic camera system 5 according to one embodiment of the present invention. A wireless camera head 10 detachably mounts to an endoscope 12 by a connector 14. Contained within camera head 10 is a battery powering the electronics for the camera itself as well as the electronics making up the wireless transmitter system. Incorporated within or mounted upon the camera head 10 are one or more antennas 16 for directing the wireless signal to a receiver].  

Regarding claim 7, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cover discloses: “wherein the wireless camera comprises a cross-shaped user input actuatable by a user to control an operation of the wireless camera [see Fig. 1].  

Regarding claim 8, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cover discloses: “wherein the wireless camera comprises one or more antennas in a proximal portion of the wireless camera [see para: 0027; Located outside the sterile field is a control unit 20 that subsequently receives and processes the wireless video signal transmitted by the camera head 10. Associated with the control unit 20 are one or more antennas 22 for intercepting and conveying the wireless video signal to the control unit 20].  

Claim 9 - 11, Cancelled. 

Regarding claim 12, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cover discloses: “wherein the wireless camera and the cordless endoscope are rotatable as a single unit when the wireless camera is coupled to the cordless endoscope [see para: 0078; As illustrated in FIG. 7, a wireless endoscopic camera head 800 is configured to receive an endoscope 802 at the distal end of the camera head 800. Also mounted on the distal end of the camera head 800 is an array of light emitting diodes (LED's) 806 arranged in a generally circular pattern that facilitates the direct coupling of an endoscope 802 to the camera head 800, as well as facilitates the rotation of an attached endoscope 802 relative to the camera head 800].  

Regarding claim 13, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cover discloses: “wherein the wireless camera and the cordless endoscope are rotatable as a single unit about an axis of the endoscope tube when the wireless camera is coupled to the cordless endoscope [see para: 0078; As illustrated in FIG. 7, a wireless endoscopic camera head 800 is configured to receive an endoscope 802 at the distal end of the camera head 800. Also mounted on the distal end of the camera head 800 is an array of light emitting diodes (LED's) 806 arranged in a generally circular pattern that facilitates the direct coupling of an endoscope 802 to the camera head 800, as well as facilitates the rotation of an attached endoscope 802 relative to the camera head 800].  

Regarding claim 14, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Cover does not explicitly disclose: “wherein the connector encloses at least a portion of the eyepiece when the wireless camera couples to the cordless endoscope”.
However, Swann teaches: “wherein the connector encloses at least a portion of the eyepiece when the wireless camera couples to the cordless endoscope [see para: 0146; FIG. 15 b shows a schematic for a wireless endoscope camera 1560. The camera 1560 may be used on standard fiberscopes. The camera 1560 mechanically couples to the eyepiece of an endoscope 1570. The camera 1560 includes a digital camera 1580, a battery 1585, and a transmitter 1590 to transmit signal to a system as shown in FIG. 14. Examples of standard sized fiberscopes for use in a minimally invasive method of sterilization include rigid scopes with a 5.5 mm outer diameter (O.D.), flexible scopes with a 4.0 mm O.D., both of which have at least a 5 french working channel, and range in length from 30-40 cm].  
 It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cover to add the teachings of Swann as above, in order to provide a connector encloses a portion of the eyepiece when the wireless camera couples to the cordless endoscope [Swann see para: 0146].

Regarding claim 15, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Cover does not explicitly disclose: “wherein the ergonomic housing has a convex surface configured to receive at least a portion of a user's hand thereon”.
However, Swann teaches: “wherein the ergonomic housing has a convex surface configured to receive at least a portion of a user's hand thereon [see para: 0125; A mounting point 1150 for an optional handle 1160 is also shown. The handle 1160 may be shaped to be grasped by an operator's hand. The mounting point 1150 may also be used for other attachments, such as a table clamp or pole mount. The stabilization arm 1110 may be made out of a flexible polymer allowing the first fitting 1120 and second fitting 1140 to “snap” onto the endoscope. Alternatively the stabilization arm 1110 may be made out of a harder plastic or metal allowing the stabilization arm 1110 to slide onto an endoscope. The use of the stabilization arm 1110 is advantageous because it allows an operator to perform a medical procedure without a second assistant to manipulate the medical device or endoscope. The stabilization arm 1110 also helps to prevent a too distal placement of a medical implant, such as a fallopian tube contraceptive implant device. The handle 1160 may be locked in a position relative to the hysteroscope or other type of endoscope by the stabilization arm 1110, and this position prevents a deployment of the implant in a too distal position (or too proximal location or both). Hence, in addition to making it easier to control and use the delivery catheters which is controlled by the handle 1160, the stabilization arm 1110 improves the accuracy of placement of the implant which is deployed by the delivery catheter].  
 It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cover to add the teachings of Swann as above, in order to combine with a ergonomic housing has a convex surface configured to receive at least a portion of a user's hand, it also consider as design choice [Swann see para: 0125]. 
Claim 16, Cancelled. 

Regarding claim 17, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cover discloses: “wherein the ergonomic housing comprises one or more grip features configured to contact at least a portion of a user's hand to facilitate gripping of the wireless camera by the user [see para: 0015; FIGS. 2A-2D illustrate different antenna configurations in plan view (FIGS. 2A and 2B), perspective view (FIG. 2), and longitudinal cross-sectional view (FIG. 2D), for a wireless camera head according to several alternative embodiments of the invention].  

Claim 18 - 21, Cancelled.

Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.

Claim 29 - 32, Cancelled.

Regarding claim 33, claim 33 is rejected under the same art and evidentiary limitations as determined for the method of claim 6, 7 and 17.

Claim 34, Cancelled.

Regarding claim 35, claim 35 is rejected under the same art and evidentiary limitations as determined for the method of claim 8.

Claim 36 – 37, Cancelled.

Regarding claim 38, claim 38 is rejected under the same art and evidentiary limitations as determined for the method of claim 17.

Claim 39 – 41, Cancelled.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cover et al. (US 2008/0139881 A1) in view of  Swann et al. (US 2008/0041394 A1) further in view of Mihalca (US 2008/0086033 A1).  

Regarding claim 2, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Cover and Swann does not explicitly disclose: “wherein the wireless camera is autoclavable”.
However, Mihalca teaches: “wherein the wireless camera is autoclavable [see para: 0040; As shown in FIG. 3, the autoclavable video camera head 22 includes a housing 26 enclosing the electronic components 48 of the video camera].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Cover to add the teachings of Swann as above, to further incorporate the teachings of Mihalca to combine with a wireless autoclavable camera [Mihalca see para: 0040].

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cover et al. (US 2008/0139881 A1) in view of  Swann et al. (US 2008/0041394 A1) further in view of Renken et al. (US 2019/0207402 A1).  

Regarding claim 4, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Cover and Swann does not explicitly disclose: “further comprising a charging base having one or more docks configured to receive at least a portion of the camera to recharge the rechargeable battery”.
However, Renken teaches: “further comprising a charging base having one or more docks configured to receive at least a portion of the camera to recharge the rechargeable battery [see para: 0044; In some examples, the rechargeable battery 102 is operable to dock with the charging device 200 while housed within the hearing aid device 10 so that the charging device 200 para: 0056; the charging terminal 330 may selectively electrically connect to an external charging base for charging the rechargeable battery 102 using constant charge-constant voltage (CC-CV) to charge the rechargeable battery 102 to a full charge].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Cover to add the teachings of Swann as above, to further incorporate the teachings of Renken to combine with a charging base having one or more docks to receive portion of the camera to recharge the rechargeable battery [Renken see para: 0044].

Claim 5, Cancelled.

Claim 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cover et al. (US 2008/0139881 A1) in view of  Swann et al. (US 2008/0041394 A1) further in view of Moores, Jr. et al. (US 2003/0043042 A1).  

Regarding claim 42, Cover and Swann disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Cover and Swann does not explicitly disclose: “wherein the wireless camera is operable to capture and wirelessly transmit one or both of an image signal and a video signal in one or both of a direct sequence spread spectrum algorithm and a frequency hopping spread spectrum algorithm”.
However, Moores, Jr teaches: “wherein the wireless camera is operable to capture and wirelessly transmit one or both of an image signal and a video signal in one or both of a direct sequence spread spectrum algorithm and a frequency hopping spread spectrum algorithm [see para: 0148; The spread spectrum technique allows RF circuitry to distinguish one digital RF signal from another when both are operating at the exact same frequency and in the same geographical location.  There are two forms of spread spectrum.  One is Direct Sequence Spread Spectrum (DSSS) and the other is Frequency Hopping Spread Spectrum (FHSS). And abstract: The system may also automatically capture an image of an individual being identified and may then transmit that image over a wireless link to the portable display device].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Cover to add the teachings of Swann as above, to further incorporate the teachings of Moores, Jr to combine with a specific transmission medium or algorithm for example, the wireless camera is operable to capture and wirelessly transmit one or both of an image signal and a video signal in a direct sequence spread spectrum algorithm and a frequency hopping spread spectrum algorithm [Moores, Jr. see para: 0148].

Claim 43 - 84, Cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kazakevich (US 2003/0050534 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Examiner, Art Unit 2486